            Case 1:21-mj-00269-GMH Document 3 Filed 03/02/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :    CASE NO.
                                                  :
                       v.                         :    VIOLATIONS:
                                                  :
 FEDERICO GUILLERMO KLEIN,                        :    18 U.S.C. § 1752(a)(1)
 also known as “Freddie Klein,”                   :    (Entering or Remaining in any Restricted
                                                  :    Building or Grounds)
                            Defendant.            :
                                                  :    40 U.S.C. § 5104(e)(2)
                                                  :    (Violent Entry or Disorderly Conduct)
                                                  :
                                                  :    18 U.S.C. §§ 1512(c)(2), 2
                                                  :    (Obstruction of an Official Proceeding)
                                                  :
                                                  :    18 U.S.C. § 231(a)(3)
                                                  :    (Civil Disorder)
                                                  :
                                                  :    18 U.S.C. §§ 111(a)(1) and (b)
                                                  :    (Assaulting, Resisting, or Impeding
                                                  :    Certain Officers Using a Dangerous
                                                  :    Weapon)

     MOTION TO SEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully moves for an order to place and maintain under seal, until the Arrest

Warrant is executed, the Affidavit in Support of Criminal Complaint, Criminal Complaint, and

Arrest Warrant in the above-captioned matter, this Motion and Supporting Memorandum, the

proposed Order attached to this Motion, and any Order granting this motion. In support thereof,

the government states as follows:

       1.      The United States is investigating allegations that Federico Guillermo Klein, aka

Freddie Klein, willfully and knowingly entered the United States Capitol on January 6, 2021,

without legal authority, and participated in violent and disorderly conduct in violation of 18 U.S.C.

                                                 1
            Case 1:21-mj-00269-GMH Document 3 Filed 03/02/21 Page 2 of 3




§ 1752(a)(1), 40 U.S.C. § 5104(e)(2), 18 U.S.C. §§ 1512(c)(2), 2, 18 U.S.C. § 231(a)(3), and 18

U.S.C. §§ 111(a)(1) and (b).

       2.      The Affidavit in Support of Criminal Complaint references evidence gathered in

the course of the investigation, including the use of a digital device in furtherance of the crime.

The public disclosure of the Government’s evidence could compromise the integrity of the

investigation, including the ability of the United States to locate and arrest the defendant, which

also may lead to the destruction of evidence in other locations including the digital device.   Thus,

a sealing order is necessary to avoid hindering the ongoing investigation in this matter.

       2.      As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999),

there is a presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure

serves a compelling interest; (2) there is a substantial probability that, in the absence of closure,

this compelling interest would be harmed; and (3) there are no alternatives to closure that would

adequately protect the compelling interest.’” Id. at 290 (quoting Oregonian Pub. Co. v. United

States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

       3.      In this matter, the United States has a compelling interest in preserving the integrity

of its investigation and arresting the defendant. A limited sealing order ensuring that filings

related to the Criminal Complaint and Arrest Warrant are not accessible from the Court’s public

files is narrowly tailored to serve a compelling interest.

       4.      Furthermore, the United States respectfully submits that complying with the normal

notice requirements of Washington Post would defeat the purpose of the motion to seal. Persons

who know the criminal justice system also know that docketing a motion to seal an Affidavit in

Support of Criminal Complaint and Arrest Warrant, or a resulting sealing order, means that the


                                                  2
         Case 1:21-mj-00269-GMH Document 3 Filed 03/02/21 Page 3 of 3




defendant is charged with a crime, and the Government intends to arrest her. Thus, if this Motion

or a sealing order were to become public, it would be the same as making public the Complaint

and Arrest Warrant.

       WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal, until execution of the Arrest

Warrant, the Affidavit in Support of Criminal Complaint, this Motion and Supporting

Memorandum, the proposed Order attached to this Motion, and any Order granting this motion.

                                                    Respectfully submitted,

                                                    MICHAEL SHERWIN
                                                    Acting United States Attorney
                                                    N.Y. Bar Number 4444188

                                             By:    /s/ Kimberley C. Nielsen
                                                    Assistant United States Attorney
                                                    N.Y. Bar No. 4034138
                                                    555 4th Street, N.W., Room 9913
                                                    Washington, D.C. 20530
                                                    Phone: 202-252-7418
                                                    Email: Kimberley.Nielsen@usdoj.gov




                                                3
